Citation Nr: 1738148	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected limited flexion of the right knee.

2. Entitlement to an evaluation in excess of 20 percent for service-connected right knee instability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 2007 to August 2008. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Subsequently, the claims were transferred to the RO in Nashville, Tennessee.  

On April 12, 2016, the Veteran submitted a written statement requesting to withdraw her appeal for an increased evaluation of her right knee condition. On September 6, 2016, the Veteran's representative submitted a memorandum in response to the Board's request for clarification of whether the Veteran desired to withdraw her appeal in part or entirely, and whether she still wanted a hearing. The representative stated he had been unable to establish contact with the Veteran to clarify her intention. Therefore, given the ambiguity of her April 2016 statement, he requested the Board continue with consideration of all issues and arrange for the requested hearing. As the Board has yet to receive clarification from the Veteran or her representative as to whether she desires to withdraw her appeal in part or entirely, the Board will continue with consideration of both issues on appeal. 

The Veteran was scheduled for a videoconference hearing before the Board on April 12, 2016. The Veteran did not appear for the hearing. In response to the above-mentioned September 2016 letter from the Veteran's representative, the Board scheduled the Veteran for another videoconference hearing on May 19, 2017. The Veteran did not attend the hearing nor did she or her representative provide good cause for her absence. Thus, her hearing request is deemed withdrawn. 
38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). Upon review of the August 2015 examination, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary. In addition, the August 2015 examiner indicated there was functional loss during flare-ups and with repeated use, but the examiner did not express any additional functional loss in terms of degrees of limited motion, or explain why there would not be loss of additional degrees of limited motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the current severity of her service-connected right knee condition. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The physician should conduct range of motion testing of the bilateral knees (expressed in degrees) in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings. The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the physician should indicate the point at which pain begins (expressed in degrees). In addition, the physician should opine whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Notify the Veteran that it is her responsibility to report for the examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016).

3. Upon completion of the above, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999). Take any necessary corrective action. 
38 C.F.R. § 4.2 (2016).
4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




